     Case 2:18-cv-10111-DMG-JDE Document 13 Filed 01/30/19 Page 1 of 2 Page ID #:48




 1    Lauren Tegan Rodkey (SBN: 275830)
 2    Price Law Group, APC
      6345 Balboa Blvd, Suite 247
 3    Encino, CA 91316
 4    T: (818) 600-5526
      F: (818) 600-5426
 5    E: tegan@pricelawgroup.com
 6
      Youssef H. Hammoud (SBN: 321934)
 7    Price Law Group, APC
 8    6345 Balboa Blvd, Suite 247
      Encino, CA 91316
 9    T: (818) 600-5596
10    F: (818) 600-5496
      E: youssef@pricelawgroup.com
11    Attorneys for Plaintiff,
12    Richard Loope

13                           UNITED STATES DISTRICT COURT
14
                            CENTRAL DISTRICT OF CALIFORNIA

15                                                  Case No. 2:18-cv-10111-DMG-JDE
      RICHARD LOOPE,
16
                    Plaintiff,                      NOTICE OF SETTLEMENT
17
      v.
18
19
      COMENITY BANK,
20
                   Defendant.
21
22
23
24
             NOTICE IS HEREBY GIVEN that Plaintiff, Richard Loope and Defendant
25
      Comenity Bank, have settled all claims between them in this matter. The parties are in
26
27    the process of completing the final settlement documents and Plaintiff expects to file a
28
      Notice of Voluntary Dismissal with Prejudice within the next forty-five (45) days.
                                                  -1-
     Case 2:18-cv-10111-DMG-JDE Document 13 Filed 01/30/19 Page 2 of 2 Page ID #:49




 1    Plaintiff requests that the Court vacate all pending deadlines and hearings in this matter

 2    as there are no remaining defendants. Plaintiff also requests that the Court retain
 3
      jurisdiction for any matters related to completing and/or enforcing the settlement.
 4
 5
      Respectfully submitted this 30th day of January 2019.

 6
 7
                                                /s/ Youssef H. Hammoud________
                                                Youssef H. Hammoud (SBN: 321934)
 8                                              Price Law Group, APC
                                                6345 Balboa Blvd, Suite 247
 9
                                                Encino, CA 91316
10                                              T: (818) 600-5596
                                                F: (818) 600-5496
11
                                                E: youssef@pricelawgroup.com
12                                              Attorneys for Plaintiff,
                                                Richard Loope
13
14
15
16
17                                 CERTIFICATE OF SERVICE
18           I hereby certify that on January 30, 2019 I electronically filed the foregoing with
19
      the Clerk of the Court using the ECF system, which will send notice of such filing to all
20
      attorneys of record in this matter.
21
22
             /s/Elizabeth Nanez
23
24
25
26
27
28

                                                   -2-
